                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                 No. 5:18-CR-437-D

UNITED STATES OF AMERICA                   )
                                           )
      V.                                   )             ORDER TO SEAL
                                           )
MARSHA ANN KENNON,                         )
                                           )
                            Defendant. )


       On motion of the United States, and for good cause shown, it is hereby
ORDERED that DE-54 and its attachments be sealed until further notice by this
Court.

     IT IS SO ORDERED.


     This __ll day of   1-\prd        , 2021.



                                 ' 1S C. DEVER III
                                 United States District Judge




       Case 5:18-cr-00437-D Document 58 Filed 04/27/21 Page 1 of 1
